Citation Nr: 0920166	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-18 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Air Force from December 1997 to April 1998, and from 
September 2001 to August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in pertinent part, granted 
service connection for a pilonidal cyst with an initial 
evaluation of 0 percent.

An October 2006 Decision Review Officer decision increased 
the Veteran's initial evaluation to 10 percent, effective 
August 16, 2003, the day following the Veteran's release from 
active duty.

The Veteran's appeal continued, and the matter was remanded 
by the Board in February 2007 for a new examination.  

The matter was returned to the Board, and the Board issued a 
decision which, in pertinent part, denied an evaluation in 
excess of 10 percent for the Veteran's pilonidal cyst in 
February 2008.  The Veteran appealed this denial to the 
United States Court of Appeals for Veterans Claims (the 
Court), and in February 2009, based on a Joint Motion for 
Remand, the Court partially vacated the Board's decision and 
remanded it for further consideration and development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The February 2009 Joint Motion for Partial Vacatur and Remand 
signed by the Court determined that VA had failed to afford 
the Veteran a proper examination that considered limitation 
of motion caused by the Veteran's pilonidal cyst.  The 
Court's remand indicated that a new examination was warranted 
under the rulings in Stegall v. West and Barr v. Nicholson.  

As addressed in the Introduction, the matter was previously 
remanded by the Board for an examination for the status of 
the residuals of the Veteran's pilonidal cyst.  The remand 
order required that the examiner "indicate whether the 
residual scarring on the tailbone causes limitation of 
motion; and, if so, the examiner should measure such loss of 
full motion by performing range of motion studies (measured 
in degrees) of the affected part."  The examiner noted that 
the Veteran experienced pain, but did not address whether the 
pilonidal cyst caused limitation of motion.  In Stegall, the 
Court held that when the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

As noted in the Court's remand, "once the Secretary 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one . . . ."  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  The examination was not adequate based on the fact 
that it did not consider the impact of the pilonidal cyst on 
the Veteran's range of motion.

Therefore, the Veteran's claim for an evaluation in excess of 
10 percent for a pilonidal cyst must be remanded for a new 
examination that considers "all signs and symptoms that are 
attributable to the [V]eteran's service-connected [pilonidal 
cyst]," including limitation of motion, as required by the 
February 2007 Board remand and the February 2009 Court 
remand.

An issue not addressed by the Court, but which must be 
addressed by the RO on remand, is the adequacy of the notice 
to the Veteran of what he must show to prove his claim.  
Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  For an increased-compensation claim, 
section 38 U.S.C.A. § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  On 
remand, the RO should provide the Veteran with adequate 
notice as to what he must show to be entitled to an increased 
evaluation for his pilonidal cyst.  

The Board observes that the Court also cited two other 
reasons for remanding the case, including the fact that the 
Board did not adequately consider the evidence concerning the 
effect of flare-ups on the Veteran's condition, and failed to 
discuss whether an extraschedular evaluation for the 
Veteran's pilonidal cyst was warranted.  Those two aspects of 
the Court's remand cannot be addressed at this time, as the 
Board is not making a decision on the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are fully 
met.

2.  The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
residuals of his pilonidal cyst on his 
tailbone.  The claims folder must be made 
available to and reviewed by the examiner; 
the examiner should note in his or her 
report that the claims folder was 
reviewed.  All indicated studies should be 
performed.  

The examiner should be provided a copy of 
the applicable rating criteria for 
evaluating scars (Diagnostic Codes 7801-
7805).  The physician should describe the 
manifestations of the Veteran's residuals 
of a pilonidal cyst in accordance with the 
pertinent rating criteria for evaluation 
of the condition.  The physician is 
requested to comment on all signs and 
symptoms that are attributable to the 
Veteran's service-connected pilonidal 
cyst, including but not limited to the 
size of the scar or the size of the 
affected area (in square inches or 
centimeters).  The examiner must note 
whether the residual scarring is deep 
(i.e., associated with soft tissue 
damage), and whether there is any 
tenderness on examination.  The examiner 
should indicate whether the cyst causes 
limitation of motion; if the cyst does 
cause limitation of motion, the examiner 
should measure such loss of motion by 
performing range of motion studies 
(measured in degrees) of the affected 
part.  

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

